 

 

bd

\OOO\]O\U`l-¥>~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
424
25
26
27
28

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

DEVONTE B. HARRIS, Case No. 1:17-cv-01370-DAD-SAB (PC)

Plaintiff,
ORDER DISCHARGING WRIT OF HABEAS

)
)
§
V~ ) coRPUs AD TESTIFICANDUM As To INMATE
T_ QUILLEN, et al_, § DEVONTE B. HARRIS, CDCR #P-73399
)
)
)

Defendants.

 

 

 

Plaintiff Devonte B. Harris is appearing pro se and in forma pauperis in this civil rights action
pursuant to 42 U.S.C. § 1983.
A settlement conference in this matter commenced on January 18, 2019. Inmate Devonte B.

Harris, CDCR #P-73399 is no longer needed by the Court as a participant in these proceedings, and

  
 
  

the Writ of habeas corpus ad testificandum as to this ' te is HEREBY DISCHARGED.

DATE: \!t‘o/\o\

 

ITED STAT MAGETRATE JUDGE

 

